                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
EDWARD A. WILLIAMS,                                :      CIVIL ACTION
                                                   :
                             Plaintiff,            :
                                                   :
                       v.                          :      No. 17-2641
                                                   :
WILLIAM P. BARR, Attorney General of the           :
United States, THOMAS E. BRANDON,                  :
Deputy Director and Acting Director of the         :
Bureau of Alcohol, Tobacco, Firearms and           :
Explosives, CHRISTOPHER A. WRAY,                   :
Director of the Federal Bureau of Investigation,   :
and UNITED STATES OF AMERICA,                      :
                                                   :
                            Defendants.            :
                                                   :

                                               ORDER

               AND NOW, this 1st day of April, 2019, upon consideration of Plaintiff Edward

A. Williams’ (“Williams”) Second Motion for Summary Judgment, and Defendants William P. Barr

(Attorney General of the United States), Thomas E. Brandon (Acting Director of the Bureau of

Alcohol, Tobacco, Firearms and Explosives), Christopher A. Wray (Director of the Federal Bureau of

Investigation), and the United States of America’s (collectively, the “Government”) Motion for

Summary Judgment, and all of the responses and replies to the respective motions, it is hereby

ORDERED that:

               1. Williams’ Motion (Doc. No. 29) is DENIED;

               2. the Government’s Motion (Doc. No. 30) is GRANTED; and

               3. the Clerk of Court shall mark this case CLOSED.


                                                    BY THE COURT:


                                                    /s/ Robert F. Kelly
                                                    ROBERT F. KELLY
                                                    SENIOR JUDGE
